DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/22 has been entered.
 
Drawings and Specification
The drawings and specification filed on 08/02/22 are accepted.

Examiner’s Note - 35 USC § 101
As explained in the previous action, claims 1-20 qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 8, on which claims 9-13 depend, has been amended to state, “wherein determining the position of the downhole tool with respect to the wellbore further comprises subtracting, using the processor, a best fit curve from a displacement of the downhole tool over the period of time.” Dependent claim 9, on which claims 10-13 depend, discloses, “obtaining, using the processor, the displacement of the downhole tool … fitting, using the processor, the displacement of the downhole tool …” As the claims are currently constructed, the displacement of the downhole tool in dependent claim 9 depends on “a displacement of the downhole tool” in the context of the best fit curve disclosed in claim 8. However, it is unclear whether “the displacement of the downhole tool” is being derived from “a displacement” in claim 8 or from the double integration step of claim 9, which is how one of ordinary skill in the art would understand it based on the applicant’s disclosure. 
Figure 3 of the applicant’s drawings show the subtraction of the best fit curve step (reference 310) as happening after the double integration (reference 306) and fit to best fit curve (reference 308) steps. By moving the subtraction of the best fit curve step (as shown in amended claim 8) ahead of the other steps (as shown in claim 9), the amendments have introduced indefiniteness into the claims, specifically in terms of how the displacement of the downhole tool is derived.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al (US Pat 6467341) in view of Bang et al (US PgPub 20180023385).

With respect to claim 8, Boucher et al discloses:
A method of logging a wellbore (figure 1; column 1, lines 9-11 state, “In particular the invention relates to the determination of wellbore caliper while a drilling process is taking place.” (emphasis mine); column 1, lines 60-63 state, “The readings are logged along with the position of the dipmeter at the time the readings are taken and this information is subsequently used to produce a three-dimensional image of the wellbore), comprising:
logging wellbore data with a sensor in a downhole tool including data related to a formation surrounding the wellbore over a period of time, the logged wellbore data correlated with a time parameter (column 4, lines 3-9 state, “In use, while drilling is taking place, the caliper tool 18 is controlled in such a manner as to produce, sensor readings representative of the accelerations experienced by the tool 18. By double integration of the sensor readings, the sensor readings can be converted into data representative of the radial position of the tool 18 relative to the wall 16 of the wellbore.” (emphasis mine). The sensor readings represent logged well data. The caliper tool 18 is a downhole tool. The fact that the operation occurs “while drilling is taking place” suggests that the logged well data is being collected over a period of time and is therefore correlated with a time parameter. Furthermore, column 4, lines 43-45 state, “As mentioned above, the acceleration readings are double integrated to produce data representative of the positions of the sensors 22 at the time that the accelerations were sensed.” Here, there is explicit teaching of logged well data being correlated to time. Please also note column 1, lines 50-63 and column 2, lines 58-62. Column 1, lines 50-63 state, “In use, the dipmeter is passed along the length of the wellbore and readings are taken and this information is subsequently used to produce a three-dimensional image of the wellbore.” Column 2, lines 58-62 state, “As the accelerometers are mounted in a known relationship to the drill bit, and as the drill bit defines the edges of the bore, the positions of the accelerometers are known and the acceleration readings taken using the accelerometer can be used to ascertain the shape of the wellbore.”)
determining, using a processor, a lateral position of the downhole tool with respect to the wellbore over the same period of time, the lateral position of the downhole tool correlated with the time parameter (column 3, lines 43-56 state, “It will be appreciated from FIG. 2 that preferably these sensors 24, 26 are oppositely oriented with respect to the longitudinal axis 12 relative to one another and a sensitive to lateral acceleration of the body 20 in a first direction 25 … The third sensor, denoted by reference numeral 28, is orientated to measure lateral acceleration in a direction 29 perpendicular to, or orthogonal to, the first direction 25 in which the sensors 24, 26 are sensitive to lateral acceleration.” As stated above, column 4, lines 43-45 correlates the positions of the sensors 22 with the time that the accelerations were sensed. Please note claim 8, which explicitly discloses a processor.)
associating, using the processor, the logged wellbore data with the tool position based on the time parameter (column 4, lines 43-56; Note also column 1, lines 50-63, which discloses well-known techniques in the art, and which states, “The readings are logged along with the position of the diameter at the time the readings are taken and this information is subsequently used to produce a three-dimensional image of the wellbore.” The association between logged well data, tool position, and time is well-known in the art.), generating calibrated wellbore data with respect to the position of the tool (column 4, lines 43-56 state, “As mentioned above, the acceleration readings are double integrated to produce data representative of the positions of the sensors 22 at the time that the accelerations were sensed … Since the drill bit 10 creates and defines the wall 16 of the wellbore as the bit drills, dimensional information of the wall 16 (i.e. the caliper) is readily determined knowing the position information gained from the sensors 22, and the geometrical relationship between the sensors and the drill bit 10.” Here, the dimensional information of the wall that is determined based on the position information of the sensors is construed to anticipate the generated “calibrated wellbore data,” since the wall data is adjusted by the sensor position data at different points in time.)    
With respect to claim 8, Boucher et al differs from the claimed invention in that it does not explicitly disclose: 
wherein determining the position of the downhole tool with respect to the wellbore further comprises subtracting, using the processor, a best fit curve from a displacement of the downhole tool over the period of time
With respect to claim 8, Bang et al discloses:
wherein determining the position of the downhole tool with respect to the wellbore further comprises subtracting, using the processor, a best fit curve from a displacement of the downhole tool over the period of time (figures 3A-3B; paragraphs 0048-0049 disclose reference lines defined by a best fit; figure 3A, reference 220 discloses, “Defining a plurality of reference lines for the wellbore path,” while reference 230 discloses, “Determine a plurality of displacements of the wellbore path from the plurality of reference lines.”; the claimed limitation is obvious in view of what Bang et al teaches, as combined with Boucher et al; it would be obvious to one of ordinary skill in the art to subtract the best fit curve from a displacement of the downhole tool, as both variables are disclosed by Boucher et al in view of Bang et al, and both Boucher et al and Bang et al teach position of the downhole tool. Note paragraph 0043 of Bang et al, which states, “the method 200 provides an analysis based on the variation in north, east, and vertical coordinates at one or more positions within the portion of the wellbore. In certain embodiments, the tortuosity of the wellbore path is determined by examining an analysis window (e.g., having a fixed length) as the analysis window is moved (e.g., slid) along the portion of the wellbore path.”)
With respect to claim 8, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bang et al into the invention of Boucher et al. The motivation for the skilled artisan in doing so is to gain the benefit of determining displacement of a wellbore path using reference lines defined by best fit. 

With respect to claim 14, Boucher et al, as modified, discloses:
further comprising logging the wellbore data during a logging while drilling or measurement while drilling operation (column 2, lines 47-48 state, “According to the present invention there is provided an accelerometer caliper while drilling arrangement …”; column 4, lines 3-9 state, “In use, while drilling is taking place, the caliper tool 18 is controlled in such a manner as to produce, sensor readings representative of the accelerations experienced by the tool 18.”)

With respect to claim 16, Boucher et al, as modified, discloses:
further comprising forming a wellbore image from associating the wellbore data and the tool position (Column 4, lines 46-50 state “As the positions of the sensors 22 are fixed relative to the drill bit, and as some information about the position of the drill bit is known … a three-dimensional image of the wellbore can be derived.”)

With respect to claim 17, Boucher et al discloses:
A downhole logging system (column 3, line 66; column 4, line 48; and column 4, line 67 all disclose the concept of “downhole” in the context of the logging system shown in figure 1)
a downhole logging tool (column 3, lines 57-67 state, “The tool body 20 …the bottom hole assembly may include a number of other components … the bottom hole assembly may include a bias unit 36 arranged to apply a side loading to the drill bit 10 to cause the formation of a curve in the wellbore (as shown), or it may include a downhole motor for rotating the drill bit …”)
a sensor configured to log wellbore data including data related to a formation surrounding a wellbore (figure 1, references 22, 24, and 26 show sensors; column 1, lines 50-63 and column 2, lines 58-62) over a period of time, the logged well data correlated with a time parameter (column 4, lines 43-45); and 
an accelerometer configured to obtain the acceleration of the downhole logging tool over the period of time (column 4, lines 3-12 state, “In use, while drilling is taking place, the caliper tool 18 is controlled in such a manner as to produce, sensor readings representative of the accelerations experienced by the tool 18 … As the tool 18 is physically secured to the drill bit 10, the positions of the accelerometers 24 relative to the drill bit 10 are known and fixed.” Reference 22 and/or 26 can be used to represent the sensor from the previous limitation, while reference 24 can represent the accelerometer in the current limitation.)
a processing system comprising one or more processors (claim 8 discloses, “a controller/processor arranged to receive signals from the first and second accelerometers and a mud telemetry transmitter arranged to transmit data under the control of the controller/processor.”), the processing system configured to determine a lateral position of the downhole logging tool with respect to the wellbore from the acceleration of the downhole logging tool, wherein the position of a downhole logging tool is correlated with the time parameter (column 3, lines 39-56 disclose using sensors to measure lateral acceleration and column 4, lines 44-56 correlation the acceleration readings with sensor positions at the time that the accelerations were sensed, such that the position data can be used to derive a three-dimensional image of the wellbore. This suggests determining lateral position of the downhole logging tool with respect to the wellbore, since the three-dimensional image could not be created without knowing lateral position.)
With respect to claim 17, Boucher et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the processing system determines the lateral position of the downhole logging tool with respect to the wellbore by subtracting a best fit curve from a displacement of the downhole tool over the period of time
With respect to claim 17, Bang et al discloses:
wherein the processing system determines the lateral position of the downhole logging tool with respect to the wellbore by subtracting a best fit curve from a displacement of the downhole tool over the period of time (figures 3A-3B; paragraphs 0048-0049)
With respect to claim 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Bang et al into the invention of Boucher et al. The motivation for the skilled artisan in doing so is to gain the benefit of determining displacement of a wellbore path using reference lines defined by best fit.

With respect to claim 18, Boucher et al, as modified, discloses:
wherein the processing system is further configured to associate the logged wellbore data with the position of the downhole logging tool based on the time parameter (column 4, lines 43-56), generating calibrated wellbore data with respect to the position of the tool (column 4, lines 3-9)

With respect to claim 19, Boucher et al, as modified, discloses:
wherein all or a subset of the processors are located in the downhole logging tool (claim 8; the controller is disclosed in the context of “A bottom hole assembly …”)

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al (US Pat 6467341) in view of Bang et al (US PgPub 20180023385), as applied to claim 8 above, and further in view of Martinez et al (US PgPub 20060113111).

	With respect to claim 15, Boucher et al, as modified, discloses:
The method of claim 8 (as applied to claim 8 above)
With respect to claim 15, Boucher et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
further comprising logging the wellbore data during a wireline operation
With respect to claim 15, Martinez et al discloses:
further comprising logging the wellbore data during a wireline operation (Paragraph 0005 discloses that it is well-known to use wireline tools for wellbore caliper devices, and the reference cites many examples of this from other previous art. Boucher et al teaches a caliper (abstract). Therefore, in view of the teachings of Martinez et al, as well as all the art that Martinez et al incorporates by reference, it would be obvious to use the caliper tool of Boucher et al during a wireline operation.)
With respect to claim 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Martinez et al into the invention of modified Boucher et al. The motivation for the skilled artisan in doing so is to gain the benefit of conveniently lowering the logging device into the wellbore.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al (US Pat 6467341) in view of Bang et al (US PgPub 20180023385), as applied to claim 8 above, and further in view of Barrow (US Pat 7055601).

With respect to claim 20, Boucher et al, as modified, discloses:
The system of claim 17 (as applied to claim 17 above)
With respect to claim 20, Boucher et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein all or a subset of the processors are located in one or more above-ground facilities
With respect to claim 20, Barrow discloses:
wherein all or a subset of the processors are located in one or more above-ground facilities (column 4, lines 51-55 state, “In one embodiment the computer system is remote from the movable device, e.g. above ground. However, in another embodiment it is incorporated into the movable device, for example so that the movable device can behave autonomously.” This shows that locating the processor either above ground or in the downhole logging tool are obvious replacements.)
With respect to claim 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Barrow into the invention of modified Boucher et al. The motivation for the skilled artisan in doing so is to gain the benefit of allowing a user on land easier access to the computer system.

Allowable Subject Matter
Claims 1-7 are allowed.
The reasons for allowance were discussed in the previous rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bang et al (US PgPub 20150240622) discloses a system and method for analyzing wellbore survey data to determine tortuosity of the wellbore using tortuosity parameter values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        09/22/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        9/26/22